DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
Independent Claims 1 and 8 each include three unique limitations drawn to “a first input component”, “a second input component”, or “a third input component” of a control system.  Because there is an “or” present between these three limitations (rather than “at least one”, “one or more”, or “and”), it appears that in order to meet the requirements of these claims, precisely one of these three limitations must be met.  However, dependent Claims 4-7 (dependent upon independent Claim 1) and dependent Claims 12-14 (dependent upon independent Claim 8), each attempt to further limit just one of these three input component limitations from their respective independent claims; Claims 4-5 and 12 each attempt to limit the “first input component”, Claims 6 and 13 instead each attempt to limit the “second input component”, and Claims 7 and 14 instead each attempt to limit the “third input component”.  As it does not appear possible to meet the requirements of all three of these limitations from the independent Claims 1 and 8 with more than one of these input components (due to the use of “or”), these dependent claims are being interpreted in a manner wherein only one of these three sets of dependent claims could actually have patentable weight (either Claims 4-5 and 12 if the respective independent claims’ control system utilizes the “first input component”, Claims 6 and 13 if the respective independent claims’ control system utilizes the “second input component”, or Claims 7 and 14 if the respective independent claims’ control system utilizes the “third input component”).  As such, for the prior art rejections shown below, only one of these three sets of dependent claims will have prior art applied, and the other two sets of dependent claims will be effectively rejected based on the prior art applied to their respective independent claims, since they are purely drawn to describing the functionality of an input component that is not even present in the claimed motor grader (of independent Claim 1) or the claimed machine (of independent Claim 8).
In essence, dependent Claims 4-5 and 12 currently describe a first species that requires the first input component but cannot have the second or third input components, dependent Claims 6 and 13 currently describe a second species that requires the second input component but cannot have the first or third input components, and Claims 7 and 14 currently describe a third species that requires the third input component but cannot have the first or second input components.  However, a restriction requirement is not being made specifically because if the independent Claims 1 and 12 are simply amended to change the “or” to either “at least one”, “one or more”, or “and”, then these other two sets of dependent claims will no longer fall into this situation.  Additionally and/or alternatively, if each of these dependent claims are simply amended to say that that the motor grader/machine definitively comprises the respective input component (as a first example, if dependent Claim 4 were amended to say “The motor grader of claim 1, wherein the control system comprises the first input component, and wherein the first input component is a dial or a slider”, and as a second example, if dependent Claim 6 were amended to say “The motor grader of claim 1, wherein the control system comprises the second input component, and wherein the second input component is to control the articulation angle to approximate a displacement of a selector element of the second input component, and as a third example, if dependent Claim 7 were amended to say “The motor grader of claim 1, wherein the control system comprises the third input component, and wherein the third input component is to control the rotation angle to approximate a displacement of a selector element of the third input component), then these other two sets of dependent claims will no longer fall into this situation.  But until said amendment/-s occurs, two out of these three sets of dependent claims lack significant patentable weight (as they cannot be drawn to the same input component required by their respective independent claim) and thus will not be addressed with their own prior art rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2016/0002885, filed 3 July 2014), herein “Sharma”, in view of Ginzel et al. (US 7178623, filed 19 Dec 03), herein “Ginzel”.
Regarding Claim 1 (Independent), Sharma discloses a motor grader (“machine 20 is illustrated as a motor grader”, Paragraph 18) comprising:
a steerable traction device (“The first frame may include a first traction device and a steering apparatus operable to control an actual steering angle of the first traction device”, Paragraph 8) operatively connected to a first set of wheels (front wheels 34);
a driven traction device (“The second frame may be pivotally coupled to the first frame at an articulation joint and may include a second traction device”, Paragraph 8) operatively connected to a second set of wheels (rear wheels 42);
a frame having an articulated joint for connecting the steerable traction device to the driven traction device (“a front frame and a rear frame connected together at an articulation joint”, Paragraph 2);
an implement operatively connected to the frame (“a blade assembly 28 (and/or other work implement), which may be used to move a blade 30 for grading a surface and having at least one axis of rotation (i.e. besides it being old and well known in the art for an implement such as a blade 30 to be rotatable with regards to angling it with respect to the ground, the implement is certainly rotatable with regards to at least one or more axes such as axis 52 (of the front wheels), axis 50 (of the front frame), or axis 56 (of the rear frame) via the steering angle .theta. or the articulating joint 26 angle .alpha., as is shown in Fig. 2; “Connected between the front frame 22 and the rear frame 24, articulation cylinders 54 may be used to pivot the front frame 22 relative to the rear frame 24 about the articulation joint 26. For example, as shown in FIG. 2, an actual articulation angle .alpha. may be defined between the longitudinal axis 50 of front frame 22 and a longitudinal axis 56 of rear frame 24. An origin of the actual articulation angle .alpha. may be at the articulation joint 26”, Paragraph 23); and
a control system (controller 72) comprising:
a first input component to control a lean angle of the first set of wheels, wherein the first input component includes a first display element configured to provide a visual indication of the lean angle;
a second input component (joystick 58; “steering and articulation may be controlled independent of each other, e.g., two separate joysticks, one for steering and one for articulation”, Paragraph 27) to control an articulation angle of the articulated joint (“controller 72 may send a corresponding signal to the hydraulic system 74 in order to adjust the actual articulation angle .alpha. to achieve the target articulation angle”, Paragraph 40), wherein the second input component includes a second display element configured to provide a visual indication (i.e. amount of twisting required in either clockwise or counterclockwise from neutral; also see discussion below pertaining to Ginzel) of the articulation angle (“In order to manually ; or
a third input component to control a rotation angle of the implement, wherein the third input component includes a third display element configured to provide a visual indication of the rotation angle.
While one may consider “an amount of twisting” to any given input component (such as what is disclosed by Sharma’s joystick) as a visual indication, the Examiner believes this is an interpretation beyond Broadest Reasonable Interpretation (BRI) because there is no physical display element involved in “an amount of twisting”.  As such, Sharma remains silent regarding the second input component (joystick 58; “steering and articulation may be controlled independent of each other, e.g., two separate joysticks, one for steering and one for articulation”, Paragraph 27) specifically comprising a second display element configured to provide a visual indication of the articulation angle.  However, Ginzel teaches a work machine joystick-like “operator interface” of an “operator control assembly” that includes at least one input component in the form of a physical “display element” that provides a visual indication of the current input value within a total useable range of input values by using a slider (“implement height control 32 may be a slide mechanism that functions as an upper limit control on the position of ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the second input component of Sharma to include a “display element” such as the slide mechanism that goes between a visible minimum and visible maximum and visually shows an indication of the current input value within that physical range, as taught by Ginzel, in order to provide easier situational awareness to the operator as to their actual input value (or in the case of Sharma, their actual articulation angle), rather than having to have the operator “infer” a likely less accurate estimate of that input value based solely on “an amount of twisting required” to the input component in either clockwise or counterclockwise from neutral.
In the case that Applicant attempts to traverse this rejection on the grounds that Ginzel’s “display element” is not a digital display screen (note: Examiner’s BRI of “display element” does not necessarily require this, as “display element” is not limited to such a narrow interpretation based on the current claims), Examiner directs Applicant to the various digital sliders discussed in the prior art not included in this rejection but shown at the bottom of this Office action which could be additionally/alternatively utilized to modify the joystick of Sharma.
Regarding Claim 8 (Independent), Sharma discloses a machine (“machine 20 is illustrated as a motor grader”, Paragraph 18) comprising:
a first set of wheels (front wheels 34);
a second set of wheels (rear wheels 42);
an articulated joint for connecting the first set of wheels and the second set of wheels via a frame (“a front frame and a rear frame connected together at an articulation joint”, Paragraph 2);
an implement operatively connected to the frame (“a blade assembly 28 (and/or other work implement), which may be used to move a blade 30 for grading a surface of a construction site or roadway”, Paragraph 20) and having at least one axis of i.e. besides it being old and well known in the art for an implement such as a blade 30 to be rotatable with regards to angling it with respect to the ground, the implement is certainly rotatable with regards to at least one or more axes such as axis 52 (of the front wheels), axis 50 (of the front frame), or axis 56 (of the rear frame) via the steering angle .theta. or the articulating joint 26 angle .alpha., as is shown in Fig. 2; “Connected between the front frame 22 and the rear frame 24, articulation cylinders 54 may be used to pivot the front frame 22 relative to the rear frame 24 about the articulation joint 26. For example, as shown in FIG. 2, an actual articulation angle .alpha. may be defined between the longitudinal axis 50 of front frame 22 and a longitudinal axis 56 of rear frame 24. An origin of the actual articulation angle .alpha. may be at the articulation joint 26”, Paragraph 23); and
a control system (controller 72) comprising:
a first input component to control a lean angle of the first set of wheels, wherein the first input component includes a first display element configured to provide a visual indication of the lean angle;
a second input component (joystick 58; “steering and articulation may be controlled independent of each other, e.g., two separate joysticks, one for steering and one for articulation”, Paragraph 27) to control an articulation angle of the articulated joint (“controller 72 may send a corresponding signal to the hydraulic system 74 in order to adjust the actual articulation angle .alpha. to achieve the target articulation angle”, Paragraph 40), wherein the second input component comprises a second display element configured to provide a visual indication (i.e. amount of twisting required in either clockwise or counterclockwise from neutral; also see discussion below pertaining to Ginzel) of the articulation angle (“In order to manually control articulation, the operator may twist the joystick 58 in a ; or
a third input component to control a rotation angle of the implement, wherein the third input component includes a third display element configured to provide a visual indication of the rotation angle.
While one may consider “an amount of twisting” to any given input component (such as what is disclosed by Sharma’s joystick) as a visual indication, the Examiner believes this is an interpretation beyond Broadest Reasonable Interpretation (BRI) because there is no physical display element involved in “an amount of twisting”.  As such, Sharma remains silent regarding the second input component (joystick 58; “steering and articulation may be controlled independent of each other, e.g., two separate joysticks, one for steering and one for articulation”, Paragraph 27) specifically comprising a second display element configured to provide a visual indication of the articulation angle.  However, Ginzel teaches a work machine joystick-like “operator interface” of an “operator control assembly” that includes at least one input component in the form of a physical “display element” that provides a visual indication of the current input value within a total useable range of input values by using a slider (“implement height control 32 may be a slide mechanism that functions as an upper limit control on the position of an implement. Soil depth control 34 may be an adjustable wheel mechanism that ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the second input component of Sharma to include a “display element” such as the slide mechanism that goes between a visible minimum and visible maximum and visually shows an indication of the current input value within that physical range, as taught by Ginzel, in order to provide easier situational awareness to the operator as to their actual input value (or in the case of Sharma, their actual articulation angle), rather than having to have the operator “infer” a likely less accurate estimate of that input value based solely on “an amount of twisting required” to the input component in either clockwise or counterclockwise from neutral.
In the case that Applicant attempts to traverse this rejection on the grounds that Ginzel’s “display element” is not a digital display screen (note: Examiner’s BRI of “display element” does not necessarily require this, as “display element” is not limited to such a narrow interpretation based on the current claims), Examiner directs Applicant to the various digital sliders discussed in the prior art not included in this rejection but shown at the bottom of this Office action which could be additionally/alternatively utilized to modify the joystick of Sharma.
Regarding Claim 4, Sharma as modified by Ginzel teaches the motor grader of Claim 1, but Sharma remains silent in that the first input component is a dial or a slider.  However, Examiner points Applicant to the above Claim Interpretation section, which describes that since independent Claim 1 may only have one of the three possible input components but no more than one (due to the “or” statement), then unless independent Claim 1 is re-drafted in a way to eliminate the possibility of having a second input component or a third input component instead of a first input component, or dependent Claim 4 is re-drafted in a way to require the first input component instead of it being merely one option out of three possible options, then any prior art utilized to reject independent Claim 1 that uses either a second input component or a third input component rather than a first input component will automatically cover this claim’s limitations as well, since further limiting an optional (and in this case, non-existent) first input component fails to further limit motor grader of independent Claim 1 (which does not require a first input a slider.
Regarding Claims 5-7, Sharma as modified by Ginzel teaches the motor grader of Claim 1, and Sharma further discloses that:
the first input component is to control the lean angle to approximate a displacement of a selector element of the first input component (per Claim 5) (this is currently no further limiting over independent Claim 1 for the same reasons discussed in the rejection of dependent Claim 4 above, as it is merely one option out of three);
the second input component (joystick 58; “steering and articulation may be controlled independent of each other, e.g., two separate joysticks, one for steering and one for articulation”, Paragraph 27) is to control the articulation angle (“controller 72 may send a corresponding signal to the hydraulic system 74 in order to adjust the actual articulation angle .alpha. to achieve the target articulation angle”, Paragraph 40) to approximate a displacement of a selector element (i.e. amount of twisting required in either clockwise or counterclockwise from neutral) of the second input component (per Claim 6) (“In order to manually control articulation, the operator may twist the joystick 58 in a clockwise direction 66 or a counter-clockwise direction 68 about the neutral axis 64 in order to articulate the machine 20 right or left, respectively. An amount of rotation of the joystick 58 about the neutral axis 64 may represent the desired articulation angle .omega., or an angular rate of change of articulation by which the operator wishes to articulate the machine 20 in order to control the front and rear frames 22, 24 and the actual articulation angle .alpha.. Although other configurations are possible, a positive .omega. may be ); or (please make note of the relevant Claim Interpretation section above)
the third input component is to control the rotation angle to approximate a displacement of a selector element of the third input component (per Claim 7) (this is currently no further limiting over independent Claim 1 for the same reasons discussed in the rejection of dependent Claim 4 above, as it is merely one option out of three).
Regarding Claims 12-14, Sharma as modified by Ginzel teaches the machine of Claim 8, and Sharma further discloses that:
the first input component is to send at least one signal to a controller of the control system, wherein the at least one signal indicates a displacement of a selector element of the first input component, and wherein the controller, based on the at least one signal, is to cause the first set of wheels to lean until the lean angle corresponds to the displacement of the selector element of the first input component (per Claim 12) (this is currently no further limiting over independent Claim 1 for the same reasons discussed in the rejection of dependent Claim 4 above, as it is merely one option out of three);
the second input component (joystick 58; “steering and articulation may be controlled independent of each other, e.g., two separate joysticks, one for steering and one for articulation”, Paragraph 27) is to send at least one signal to a controller of the control system (“controller 72 may send a corresponding signal to the hydraulic system 74 in order to adjust the actual articulation angle .alpha. to achieve the target articulation angle”, Paragraph 40), wherein the at least one signal indicates a displacement of a selector element (i.e. amount of twisting required in either clockwise or counterclockwise from neutral) of the second input component (“In order to manually control articulation, the operator may twist the joystick ), and wherein the controller (controller 72), based on the at least one signal, is to cause a steerable traction device (“The first frame may include a first traction device and a steering apparatus operable to control an actual steering angle of the first traction device”, Paragraph 8) and a driven traction device of the machine (“The second frame may be pivotally coupled to the first frame at an articulation joint and may include a second traction device”, Paragraph 8) to articulate about the articulated joint until the articulation angle matches the displacement of the selector element of the second input component (“Based on the target articulation angle and the actual articulation angle .alpha. detected by the actual articulation sensor 80, the controller may determine an articulation error. The articulation error may correspond to a difference between the actual articulation angle .alpha. and the target articulation angle. For example, to determine the articulation error, the actual articulation angle .alpha. may be subtracted from the target articulation angle. After determining the articulation error, the controller 72 may send a corresponding signal to the hydraulic system 74 in order to adjust the actual articulation angle .alpha. to achieve the target  (per Claim 13); or (please make note of the relevant Claim Interpretation Section above)
the third input component is to send at least one signal to a controller of the control system, wherein the at least one signal indicates a displacement of a selector element of the third input component, and wherein the controller, based on the at least one signal, is to cause the implement to rotate about the at least one axis of rotation until the rotation angle approximates the displacement of the selector element of the third input component (per Claim 14) (this is currently no further limiting over independent Claim 1 for the same reasons discussed in the rejection of dependent Claim 4 above, as it is merely one option out of three).
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Sharma in view of Ginzel.  Additionally/alternatively, Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Sharma in view of Ginzel.
Regarding Claim 2, Sharma as modified by Ginzel teaches the motor grader of Claim 1, but Sharma remains silent in that the control system is a closed loop control system.  However, the specific type of control system is merely a matter of obvious design choice, as Applicant has not stated any specific advantage or unexpected result in having their control system specifically be a closed loop control system.  In fact, the specification only mentions this type of control system once, and it appears to do so as merely an option rather than a requirement (“In some implementations, control system 112 may be a closed loop control system”, Specification Paragraph 12).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the control system of Sharma to specifically be a closed loop control system, as is merely a matter of obvious design choice, based on design objectives (for example, it is old and well known in the art that several particular reasons for choosing a closed loop control system over other types of control systems (such as open loop systems) is to improve accuracy, reduce sensitivities to external disturbances, improve stability, etc. based on feedback received after each iteration of the control loop).
Regarding Claim 4, Sharma as modified by Ginzel teaches the motor grader of Claim 1, but Sharma remains silent in that the first input component is a dial or a slider.  However, the specific visual-a slider.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Ginzel, further in view of Applicant-Admitted Prior Art (i.e. previously taken “Official Notice” that was not disputed by the Applicant).
Regarding Claim 3, Sharma as modified by Ginzel teaches the motor grader of Claim 1, but Sharma remains silent in that the implement is a drawbar-circle-moldboard assembly (DCM), a ripper, or a bucket.  However, the Office previously took Official Notice to state that implements that are commonly found on a motor grader include a drawbar-circle-moldboard assembly (DCM), a ripper, or a bucket.  Applicant’s reply did not dispute this use of Official Notice, and thus that use of Official Notice is now considered Applicant-Admitted Prior Art.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the implement of Sharma to specifically be a drawbar-circle-moldboard assembly (DCM), a ripper, or a bucket, as is taught by Applicant-Admitted Prior Art (based on the Office previously taking Official Notice that these are old and well known in the art implements typically found on motor graders, and thus one of these types of implements are known to be useful for various specific work purposes).
Response to Arguments
Firstly, Applicant’s respectfully submitted arguments dated 2 Dec 21 with respect to the prior art rejections of Claims 1-8 and 12-14, have been fully considered, but are moot because the new grounds of rejection do not rely on the previously applied reference in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The previously applied Sharma reference was utilized to disclose “a visual or tactile indication” by disclosing a tactile indication; however, upon amendment, “a visual or tactile indication” is now just “a visual indication”, and thus Sharma is no longer being utilized to disclose this limitation, due to said amendment.  The new teaching reference to teach this particular limitation is Ginzel, which is now being included within a 35 USC 103 rejection based on a modification to Sharma using Ginzel (rather than a 35 USC 102 rejection using just Sharma).  As such, this argument is moot/non-persuasive.
Secondly, Applicant’s respectfully submitted arguments dated 2 Dec 21 with respect to a rejoinder for withdrawn dependent Claims 9-11 once independent Claim 8 is allowed, have been fully considered, but are currently moot/non-persuasive as independent Claim 8 is still not in condition for allowance (independent Claim 8 is rejected above under 35 USC 103 based on the combination of Sharma and Ginzel).  Therefore there is no need to discuss a rejoinder at this time.  It should be noted that the previous Office action dated 29 Sep 21 (in the Election/Restriction section) already stated: “Claims 1-7 (non-generic elected invention I and elected Species 1) and Claims 8 and 12-14 (generic elected invention I) will be examined on their merits, and Claims 9-11 (generic elected invention I but non-elected Species 2) and Claims 15-20 (non-elected invention II) will be treated as withdrawn herein and will not be examined on their merits.  Furthermore, as independent Claim 8 is generic to the elected invention I, not drawn to either elected Species 1 or non-elected Species 2, and is the claim that each of non-elected Species 2 Claims 9-11 are each dependent upon, a rejoinder may be possible for the non-elected Species 2 Claims 9-11 in the case that the subject matter of independent Claim 8 is found allowable.”  As such, this argument is currently moot/non-persuasive.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant .
US 2009/0100599 (Paragraph 271), US 2010/0231421 (Paragraph 382), US 2012/0138067 (Paragraph 381), US 2013/0289770 (Paragraph 422), US 2016/0120740 (Paragraph 422), and US 2017/0112716 (Paragraph 422): “there may be a display indication on the remote control 118 associated with the position of articulated portions of the adjustable bed facility 102, such as providing a numeric indication, a visual indication, a bar graph indication, an illuminated slider indication, and angle indication, or the like. For instance, the position of the articulated head portion of the adjustable bed facility 102 may be adjustable from a flat position to a position of maximum elevation, say up at 70 degrees. The remote control 118 may control the positioning of the head portion, and the current position may be indicated by, for example, a number from 0 to 100, where 0 represents the flat position, and 100 represents the most elevated position. In this example, the display of the remote control 118 may indicate the numerical equivalent to the current position, where the numerical indication changes as the head portion of the adjustable bed facility 102 moves. In embodiments, the remote control 118 implementation may utilize any of a plurality of numeric schemes, as the number may only be a representation of the position of the bed. In addition, the user may be able to input the numerical equivalent into the remote control 118 device, for example, by inputting a number such as 50, and having the head portion of the adjustable bed facility 102 rise to a halfway position. The user may be able to store the numerical equivalent of their favorite positions, such as a user inputting and storing the number 25, and being able to recall the stored position in any of a plurality of ways associated with the controls of the remote control 118, such as depressing a memory recall button or the like. The 
US 2005/0228281 (Paragraph 124): “When CWD (Continuous Wave Doppler) mode is selected, the B-Mode image is frozen and the Doppler box of 120.times.120 pixels with an "X" in the center will appear. This "X" is moved by the trackball 22 until the region of interest is centered in the box. The select key 34 is pressed to accept the alignment. The two arms of the "X" represent the direction of transmit and receive beams which angle is increased by the previous key 33 for less and the next key 35 for more until the select key 34 is pressed. A visual slider showing the CW Doppler angle (degrees) is displayed on the LCD Display 18.”
US 8903568 (Paragraphs 100-101): “The terminal may comprise a display showing a user interface with a range of angles and a visual indicator of the attitude of the terminal within the range of angles. The method may include displaying, on the user interface, a subset of the range of angles in a visually discernible manner as the predetermined range. The range of angles may be displayed as a slider bar and the visual indicator is positioned within the slider bar. In some instances, the movable object is an unmanned aerial vehicle. The payload may be an image capturing device.”
US 2003/0183438: Figs. 9A/9B/10A/10B.  Also see Paragraphs 72-78.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663